DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office Action in response to an amendment filed 03/07/2022, for the application with serial number 14/603,120.
Claims 1, 17, and 19 are amended.
Claims 3, 4, 9, and 21 are canceled.
Claim 24 is newly entered.
Claims 1, 2, 5-8, 10-20, and 22-24 are pending.

Response to Arguments
Applicant's arguments filed 03/07/2022 (related to the 103 Rejection) have been fully considered but they are not persuasive.
First, Applicant states, on page 11, that Hojby does not disclose a multidimensional online analytical processing (OLAP) base cube dataset comprising a plurality of dimensions.
In response, Examiner notes that although Hojby et al. discloses wherein a multidimensional workforce resource dataset, Hojby et al. does not specifically disclose wherein the workforce resource dataset is a multidimensional online analytical 
Second, Applicant states, on page 12, that Hojby does not contemplate of determining headcount data based on a multidimensional dataset.
In response, Examiner considered Applicant’s argument but respectfully disagrees. Examiner notes that Hojby discloses multidimensional data including multidimensional hierarchies (Figure 2 shows organization hierarchy). For example, the “Technology Division 210-1’ dimension may have the members of “Departments 220-1 to 220-R.” Further, Hojby discloses determining headcount data based on a multidimensional dataset (see at least Figures 10-11 and related text in Paragraph 0038). Therefore, Hojby discloses multidimensional data including multidimensional hierarchies, wherein the multidimensional data is used to determine a headcount forecasting model based on a dimension level of the identifier (e.g. headcount forecasting at the Technology Division and at the Product Division based on a defined hierarchy).

Applicant's arguments filed on 03/07/2022 (related to the 101 rejection) have been fully considered but they are not persuasive. 
First, Applicant states, on page 9, that the pending claims are not directed to a method of organizing human activity. For example, the pending claims are directed to processes and systems which incorporate specific workforce planning calculations for updating and reconciling workforce data. The claims recite determining first forecasted 
In response, Examiner considered Applicant’s argument but respectfully disagrees. The amended limitations in their respective claims, are directed, in part, to generating forecasted headcount data based on historical data retrieved from a database. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Displaying forecasted headcount data is a form of managing interactions between people because it allows a user to receive a forecasted headcount based on assumptions, which can be shared between managers. Therefore, facilitating collaborative workflows between managers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. For example, “to generate a headcount forecasting model based on a dimension level of the identifier” is still considered an abstract idea. The main functions recited in claim 1 are merely used to collect data from a user (e.g. multidimensional dataset), analyze the data (e.g. analyze the turnover rate to generate a headcount forecasting model), and display certain results of the collection and analysis (display the generated headcount on a dimensional axis and a time axis of a planning grid). Those are functions that the courts 
Further, the additional element of a multidimensional online analytical processing (OLAP) base cube dataset is merely used to store data in a multi-dimensional array (see Paragraph 0071 & 0077). However, using a multidimensional online analytical processing (OLAP) base cube dataset is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the dataset is not improved, and that data is just placed there. At Step 2B, this is conventional still, storing information in a memory (see MPEP 2106.05d).
Therefore, the claims do not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating forecasted headcount data based on historical data retrieved from a database. See additional details in the 101 Rejection.
























Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, 10-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method comprising: receiving a first input identifying a forecasting time period and a workforce resource dataset, and a request for projected workforce outcomes; and in response to receiving the request for projected workforce outcomes: determining first forecasted headcount data of a first workforce scenario based on: the workforce resource dataset, wherein the workforce resource dataset comprising a plurality of dimensions, wherein a respective dimension in the plurality of dimensions comprises a plurality of dimension members each having an identifier and a numerical component that includes employee headcount data, wherein a dimensional hierarchy is defined for data in the workforce resource dataset; a calculated first employee turnover rate, the first employee turnover rate based on historical turnover of the organization, and a generated headcount forecasting model, the headcount forecasting model based on a dimension level of the identifier; determining second forecasted headcount data of a second workforce scenario different from the first workforce scenario based on: the workforce resource dataset, a calculated second employee turnover rate that differs from the first employee turnover rate, and the generated headcount forecasting model; and  displaying, on a dimensional hierarchy axis and a time axis of a planning grid, generated data comprising the first forecasted headcount data concurrently with the second forecasted headcount data over the forecasting time period. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Displaying forecasted headcount data is a form of managing interactions between people because it allows a user to receive a forecasted headcount based on assumptions, which can be shared between managers. Therefore, facilitating collaborative workflows between managers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a computing device comprising a processor; a multidimensional online analytical processing (OLAP) base cube dataset; a headcount forecasting model; a planning grid; and a generated graphical user interface (GUI) data.
The computer device is merely used to: receive a first input identifying a forecasting time period and a workforce resource, and a request for projected workforce 
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating forecasted headcount data based on historical data retrieved from a database. The specification shows that the computer device is merely used to: receive a first input identifying a forecasting time period and a workforce resource, and a request for projected workforce outcomes; and in response to receiving the request for projected workforce outcomes, determining first forecasted headcount data of a first workforce scenario based on a calculated first employee turnover rate (Paragraph 0093). The processor is merely used to perform any one or more of the methods or operations disclosed herein (Paragraphs 0040 & 0092, e.g. calculate the first employee turnover rate based on historical turnover of the organization, and a generated headcount forecasting model). The multidimensional online analytical processing (OLAP) base cube dataset is merely used to store data in a multi-dimensional array (see Paragraph 0071 & 0077). The headcount forecasting model is merely used to forecast resignation rates forward for the duration of the plan (Paragraph 0022). The planning grid is merely used to display a dimensional hierarchy axis and a time axis (Paragraph 0020). The graphical user interface (GUI) is merely used to display data that includes a comparison of the first set of forecasted headcount 


Independent Claim 17
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 17 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 17 recites: A hardware to perform operations for generating projected workforce outcomes, the operations comprising: receiving first input identifying a forecasting time period and a workforce resource dataset, and a request for projected workforce outcomes; and in response to receiving the request for projected workforce outcomes: determining first forecasted headcount data of a first workforce scenario based on: the workforce resource dataset, wherein the workforce resource dataset comprising a plurality of dimensions, wherein a respective dimension in the plurality of dimensions comprises a plurality of dimension members each having an identifier and a numerical component that includes employee headcount data, wherein a dimensional hierarchy is defined for data in the workforce resource dataset; a calculated first employee turnover rate, the first employee turnover rate based on historical turnover of the organization; and a generated headcount forecasting model for the organization, the headcount forecasting model based on a dimension level of the identifier; determining second forecasted headcount data of a second workforce scenario different from the first workforce scenario based on: the workforce resource dataset, a second employee turnover rate that differs from the first employee turnover rate, and the headcount forecasting model; and generating data to enable display on a dimensional hierarchy axis and a time axis of a planning grid of the first forecasted headcount data concurrently with the second forecasted headcount data over the forecasting time period. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Displaying forecasted headcount data is a form of managing interactions between people because it allows a user to receive a forecasted headcount based on assumptions, which can be shared between managers. Therefore, facilitating collaborative workflows between managers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 17 includes additional elements: memory storing instructions that, when executed by a processor; a multidimensional online analytical processing (OLAP) base cube dataset; a headcount forecasting model; a planning grid; and a generated graphical user interface (GUI) data.
The memory is merely used to store instructions (Paragraph 0092). The processor is merely used to perform any one or more of the methods or operations disclosed herein (Paragraphs 0040 & 0092, e.g. calculate the first employee turnover rate based on historical turnover of the organization, and a generated headcount forecasting model). The multidimensional online analytical processing (OLAP) base cube dataset is merely used to store data in a multi-dimensional array (see Paragraph 0071 & 0077). The headcount forecasting model is merely used to forecast resignation rates forward for the duration of the plan (Paragraph 0022). The planning grid is merely used to display a dimensional hierarchy axis and a time axis (Paragraph 0020). The graphical user interface (GUI) is merely used to display data that includes a comparison of the first set of forecasted headcount values and the second set of forecasted headcount values (Paragraph 0093). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the computer device is merely used to gather data (e.g. receiving inputs from a user). The computer device is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A because is just “mere data gathering” (MPEP 2106.05g) to use it for a headcount analysis. The multidimensional dataset is merely used to store workforce resource data in an organized way (Paragraph 0071, two dimensional array). However, using a multidimensional dataset is considered “field of use” MPEP 2106.05h 
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating forecasted headcount data based on historical data retrieved from a database. The specification shows that the memory is merely used to store instructions (Paragraph 0092). The processor is merely used to perform any one or more of the methods or operations disclosed herein (Paragraphs 0040 & 0092, e.g. calculate the first employee turnover rate based on historical turnover of the organization, and a generated headcount forecasting model). The multidimensional online analytical processing (OLAP) base cube dataset is merely used to store data in a multi-dimensional array (see Paragraph 0071 & 0077). The headcount forecasting model is merely used to forecast resignation rates forward for the duration of the plan (Paragraph 0022). The planning grid is merely used to display a dimensional hierarchy axis and a time axis (Paragraph 0020). The graphical user interface (GUI) is merely used to display data that includes a comparison of the first set of forecasted headcount values and the second set of forecasted headcount values (Paragraph 0093). Further, the computer device is merely used to gather data (e.g. receiving inputs from a user). The computer device is considered “insignificant extra-

Independent Claim 19
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 19 is directed to a machine which is a statutory category.
Step 2A, Prong One - Claim 19 recites: An apparatus for generating projected workforce outcomes, to perform operations comprising: receiving first input identifying a forecasting time period and a workforce resource dataset, and a request for projected workforce outcomes; determining first forecasted headcount data of a first workforce scenario based on: the workforce resource dataset wherein the workforce resource dataset comprising a plurality of dimensions, wherein a respective dimension in the plurality of dimensions comprises a plurality of dimension members each having an identifier and a numerical component that includes employee headcount data, wherein a dimensional hierarchy is defined for data in the workforce resource dataset, a calculated first employee turnover rate, the first employee turnover rate based on historical turnover of the organization, and a generated headcount forecasting model for the organization, the headcount forecasting model based on a dimension level of the identifier; determining second forecasted headcount data of a second workforce scenario different from the first workforce scenario based on: the workforce resource dataset, a second employee turnover rate that differs from the first employee turnover rate, and the headcount forecasting model; and generating the first forecasted headcount data concurrently with the second forecasted headcount data on a dimensional hierarchy axis and a time axis of a planning grid over the forecasting time period. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Displaying forecasted headcount data is a form of managing interactions between people because it allows a user to receive a forecasted headcount based on assumptions, which can be shared between managers. Therefore, facilitating collaborative workflows between managers. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 19 includes additional elements: memory storing instructions that, when executed by a processor; a multidimensional online analytical processing (OLAP) base cube dataset; a headcount forecasting model; a planning grid; and a generated graphical user interface (GUI) data.
The memory is merely used to store instructions (Paragraph 0092). The processor is merely used to perform any one or more of the methods or operations disclosed herein (Paragraphs 0040 & 0092, e.g. calculate the first employee turnover 
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating forecasted headcount data based on historical data retrieved from a database. The specification shows that the memory is merely used to store instructions (Paragraph 0092). The processor is merely used to perform any one or more of the methods or operations disclosed herein (Paragraphs 0040 & 0092, e.g. calculate the first employee turnover rate based on historical turnover of the organization, and a generated headcount forecasting model). The multidimensional online analytical processing (OLAP) base cube dataset is merely used to store data in a multi-dimensional array (see Paragraph 0071 & 0077). The headcount forecasting model is merely used to forecast resignation rates forward for the duration of the plan (Paragraph 0022). The planning grid is merely used to display a dimensional hierarchy axis and a time axis (Paragraph 0020). The graphical user interface (GUI) is merely used to display data that includes a comparison of the first set of forecasted headcount values and the second set of forecasted headcount values (Paragraph 0093). Further, the computer device is merely used to gather data (e.g. receiving inputs from a user). The computer device is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for a headcount analysis. The multidimensional dataset is merely used to store workforce resource data in an organized way (Paragraph 0071, two dimensional array). At Step 2B, this is conventional still, storing information in a 
Dependent claims 2, 7-8, 10-11, 15-16 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the first employee turnover rate, the second employee turnover rate, or both include at least one of an employee resignation rate, an employee termination rate, or an employee retirement rate, wherein the organization includes a business enterprise, and wherein the workforce resource dataset comprises a workforce plan of the business enterprise; wherein the headcount cost assumption is associated with base pay, bonus, contingent workforce, employment insurance, taxes, health benefits, long term incentive, pay for time not worked, supplemental pay, workforce allocations, or any combination thereof; wherein the headcount cost assumption is associated with a hiring event cost, and wherein the hiring event cost comprises an agency cost, a referral cost, a relocation cost, or any combination thereof; wherein the headcount forecasting model for the organization is based at least in part on historical headcounts; wherein the headcount forecasting model comprises a steady state model, a trailing twelve months model, a year-on-year average model, a seasonal model, a regression model, or a user-input custom model; wherein determining the first forecasted headcount data comprises performing a fitting operation; wherein the fitting operation includes a fit to headcount limit operation, a fit to cost limit operation, or a fit to headcount limit and cost limit operation. These processes are similar to the abstract idea noted in the independent 
Dependent claim 5 are not directed to additional abstract ideas, but is directed to additional functions of a non-abstract claim element. The processor is further used to apply limits required to be met (Paragraphs 0033 & 0092). These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people.  Also, merely stating that the step is performed by a computer component (processor) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 6 and 12 are not directed to additional abstract ideas, but is directed to additional functions of a non-abstract claim element. The GUI is further used to: include a comparison of the first forecasted headcount data and the second forecasted headcount data; and include a plurality of cells, wherein each row of cells in the grid corresponds to a particular dimension or dimension level of the workforce resource dataset, and wherein each column of cells in the grid corresponds to a respective portion of the forecasting time period (Paragraphs 0025). Merely stating that 
Dependent claims 13, 22 and 24 are not directed to additional abstract ideas, but are directed to additional functions of a non-abstract claim element. The GUI and the planning grid are further used to receive information (Paragraphs 0029, defined cost assumptions and plan limits). Those elements are considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as they’re just used to receive information and does not improve the interface/grid. The GUI and the planning grid are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for a headcount analysis. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 20 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional element is a representational state transfer (REST) application programming interface (API) endpoints. The REST API is merely used to edit scenarios and communicate with the client (Paragraphs 0016 & 0070-0072).  The REST API is considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as it’s just used to receive information and does not improve the technology (e.g. receive modified assumptions). The REST API is considered “insignificant extra-
Dependent claims 23 are not directed to additional abstract ideas, but is directed to additional functions of a non-abstract claim element. The processor is further used to designate a portion of the multidimensional dataset for a sub-plan; assign to the sub-plan one or more headcount forecasting models from a plurality of headcount forecasting models; triggering a notification associated with a user that a sub-plan has been delegated to the user, wherein the user may edit aspects of the sub-plan; receiving a merge workflow notification that the user has submitted an edited sub-plan; displaying a deviance view of headcounts, costs, and turnover values of the edited sub-plan for evaluation and consolidation with the multidimensional dataset (Paragraphs 0054-0063). Merely stating that the step is performed by a computer component (processor) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the processor is merely used to receive updated data (e.g. receive updated sub-plan to consolidate with the master plan). Based on MPEP 2106.05h at Step 2A, Prong 2, using a processor to receive/send information over a network, in this case a processor used to send updated information of a sub-plan via a network, is merely limiting the use of the abstract idea to a particular computer environment; and at step 2B is conventional computer function of “receiving and transmitting over a network”. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hojby, et al. (US 2016/0098666 A1), in view of Seetharaman et al. (US 2007/0061183 A1), in further view of Sarawgi et al. (2006/0085444 A1).
	Regarding Claim 1 (Currently Amended), Hojby et al. teaches a computer-implemented method (Paragraph 0084, FIG. 16 illustrates a process for generating a manager view according to one embodiment. Process 1600 can be stored in computer readable code and executed by a processor. For example, process 1600 can be part of the computer readable code that makes up operational workforce planning tool 130 of FIG. 1. Process 1600 begins by presenting a manager view configured to present analysis on the team at step 1610; see cropped Fig. 10, with graph depicting headcount quantity changing over four quarters with respect to year 2014 to disclose forecasted data over time), comprising:

    PNG
    media_image1.png
    608
    1459
    media_image1.png
    Greyscale

	receiving, at a computing device comprising a processor, first input identifying a forecasting time period and a workforce resource dataset (Paragraph 0029, FIG. 1 illustrates a system according to one embodiment. System 100 includes managers 110-1 to 110-n, communication server 120, and operational workforce planning tool 130. Operational workforce planning tool 130 is a software application running on a processor. The software application is configured to generate a manager view. The manager view is a view of workforce plan 130 from the perspective of a particular manager; Fig. 10, “You have just received Product Department Plan 2014”; including “Year 2014 Headcount,” “Max Headcount,” “Planned Headcount,” “New Hire,” “Remained Employees”; Examiner notes that “Product Plan 2014” discloses a forecasting time period. Further, the planned headcount discloses headcount workforce dataset with an adjusted headcount over time based on natural attrition), and a request for projected workforce outcomes (see Fig.7 and related text in Paragraph 0053, Process 700 can begin at analyze phase 712. In analyze phase 712, manager 710 can analyze the current team and review planning criteria. The planning Manager 710 can interact with a manager view to request analysis on the current team. Operational workforce planning tool 130 can update the manager view to in response to the interactions to provide analysis on the current team to manager 710);
	and in response to receiving the request for projected workforce outcomes (Fig.7 and related text in paragraph 0053, Process 700 can begin at analyze phase 712. In analyze phase 712, manager 710 can analyze the current team and review planning criteria. The planning criteria can include goals for the current team, budget information on the current team, and headcount information on the current team. The budget and headcount information can include the current budget/headcount and constraints on the budget/headcount. Manager 710 can interact with a manager view to request analysis on the current team. Operational workforce planning tool 130 can update the manager view to in response to the interactions to provide analysis on the current team to manager 710), the computing device: determining first forecasted headcounts data of a first workforce scenario based on: the workforce resource dataset (see Fig. 1 and related text in Paragraph 0029, Operational workforce planning tool 130 can generate the manager view from data retrieved from organization data 170, headcount constraints 180, and budget constraints 190. Organization data 170 can include data that describes the organization. This can include data on employees within the organization (e.g., compensation history, employment history, skills, roles, Fig. 10, Planned Headcount for the Technology Division), wherein the workforce resource dataset is a multidimensional … dataset comprising a plurality of dimensions (Paragraph 0079, The employee database can store attributes (i.e., dimensions) of each employee), wherein a respective dimension in the plurality of dimensions comprises a plurality of dimension members each having an identifier and a numerical component that includes employee headcount data, wherein a dimensional hierarchy is defined for data in the workforce resource dataset (see Fig. 1 and related text in Paragraph 0029, Operational workforce planning tool 130 can generate the manager view from data retrieved from organization data 170, headcount constraints 180, and budget constraints 190. Organization data 170 can include data that describes the organization. This can include data on employees within the organization (e.g., compensation history, employment history, skills, roles, etc.) and also data on the organization (e.g., organizational hierarchy, groups within the organization, etc.); Paragraph 0033, FIG. 2 illustrates a workforce plan according to one embodiment. Workforce plan 200 can define the layout of the organization. As shown, workforce plan 200 includes divisions 210-1 to 210-Q. Each division can represent a division within a company. For example, division 210-1 can be the technology division. Division 210-1 can include departments 220-1 to 220-R. Each department can represent a department within division 210-1. For example, department 220-1 can be the engineering department while department 220-R can be the QA department. Department 220-1 can include teams 230-1 to 230-S. Each team can represent a team within department 220-1. For example, team 230-1 can be the database team while operational workforce planning tool 130 can retrieve additional details on the product department when an instruction is received that the manager has selected the element “Dept. of Product” in chart 430 of FIG. 4; Examiner interprets the organization data with organizational hierarchy as the multidimensional database. The organization data includes a group within the organization (e.g. Technology Division). Further, each group includes headcount data (see Fig. 4 & Fig. 10). Therefore, based on broadest reasonable interpretation in light of the specification, Hojby et al. discloses a “a multidimensional dataset comprising a plurality of dimension members each having an identifier and a numerical component that includes employee headcount data”);
	a calculated first employee turnover rate, wherein the processor calculates the first employee turnover rate based on historical turnover of the organization (see Figure 4 and related text in Paragraph 0037, Here, manager view 400 includes chart 410 which plots the change in headcount over time. Chart 410 includes information on the available workforce (e.g., existing workforce), existing open positions, scheduled retirement, and natural attrition. The available workforce is the existing number of employees who are in the technology division and the existing open positions are the open positions that are currently available. Scheduled retirement is the number of natural attrition is the estimated number of employees who will leave the organization by the end of the quarter; Paragraph 0077, In some embodiments, operational workforce planning tool 130 can perform risk analysis during workforce planning. The risk analysis can assist in the workforce planning by estimating the natural attrition (e.g., employees leaving on their own accord) within a group or team of the organization. Predicting the natural attrition can be useful to manager 110. For example, manager 110 may need to reduce the headcount in a group due to budget or headcount cuts. If manager 110 has a prediction on the natural attrition, manager 110 may not need to terminate any team members since natural attrition may automatically reduce the size of the team), and a generated headcount forecasting model, wherein the processor generates the headcount forecasting model based on a dimension level of the identifier (Fig. 10 displays the planned headcount over time for the Technology Division; Paragraph 0077, In some embodiments, operational workforce planning tool 130 can perform risk analysis during workforce planning. The risk analysis can assist in the workforce planning by estimating the natural attrition (e.g., employees leaving on their own accord) within a group or team of the organization. Predicting the natural attrition can be useful to manager 110. For example, manager 110 may need to reduce the headcount in a group due to budget or headcount cuts. If manager 110 has a prediction on the natural attrition, manager 110 may not need to terminate any team members since natural attrition may automatically reduce the size of the team; Examiner notes that the headcount forecasted data is generated for a dimension level of the identifier (e.g. technology division is a group within the organization) and the natural attrition is estimated for that specific group);
	determining second forecasted headcount data of a second workforce scenario different from the first workforce scenario based on: the workforce resource dataset, a calculated second employee turnover rate that differs from the first employee turnover rate, and the generated headcount forecasting model (see Fig.4 and related text in Paragraph 0044, For instance, operational workforce planning tool 130 can retrieve additional details on the product department when an instruction is received that the manager has selected the element “Dept. of Product” in chart 430 of FIG. 4; Paragraph 0077, In some embodiments, operational workforce planning tool 130 can perform risk analysis during workforce planning. The risk analysis can assist in the workforce planning by estimating the natural attrition (e.g., employees leaving on their own accord) within a group or team of the organization. Predicting the natural attrition can be useful to manager 110. For example, manager 110 may need to reduce the headcount in a group due to budget or headcount cuts. If manager 110 has a prediction on the natural attrition, manager 110 may not need to terminate any team members since natural attrition may automatically reduce the size of the team; Figure 11 displays the planned headcount over time for the Product Department; Examiner notes that different scenarios with a different turnover rate (e.g. Product Department turnover rate and headcount is different when compared to the Technology Division) can be created for a specific group or team of the organization); …
Hojby et al. discloses a multidimensional dataset comprising a plurality of dimension members each having an identifier and a numerical component that includes 
However, Sarawgi et al. discloses determining first forecasted headcount data of a first workforce scenario based on: the workforce resource dataset, wherein the workforce resource dataset is a multidimensional online analytical processing (OLAP) base cube dataset comprising a plurality of dimensions, wherein a respective dimension in the plurality of dimensions comprises a plurality of dimension members each having an identifier and a numerical component that includes employee headcount data (Paragraph 0031, In an OLAP data model, information is viewed conceptually as cubes that consist of descriptive categories (dimensions) and quantitative values (measures). The multidimensional data model makes it easier for users to formulate complex queries, arrange data on a report, switch from summary to detail data, and filter or slice data into meaningful subsets. For example, typical dimensions in a cube containing sales information may include time, geography, product, channel, organization, and scenario (budget or actual). Typical measures may include dollar sales, unit sales, inventory, headcount, income, and expense), wherein a dimensional hierarchy is defined for data in the workforce resource dataset (Paragraph 0034, Hierarchies and levels can be defined for dimensions within the cube. Hierarchies typically display the same data in different formats such as time data can appear as months or quarters. Levels typically allow the data to be "rolled up" into increasing less detailed information such as in a Region dimension where cities roll-up into states which roll-up into regions which roll-up into counties and so forth. This allows the user to "drill-up" or "drill-down" to see the data in the desired detail. Levels and hierarchies for a star schema are derived from the columns in a dimension table. In a snowflake schema, they are typically derived from the data in related tables).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the multidimensional workforce resource dataset comprising a plurality of dimension members each having an identifier and a numerical component that includes employee headcount data of the invention of Hojby et al. to further specify wherein the workforce resource dataset is a multidimensional online analytical processing (OLAP) base cube dataset of the invention of Sarawgi et al. because doing so would allow the user to formulate complex queries, arrange data on a report, switch from summary to detail data, and filter or slice data into meaningful subsets  (see Sarawgi et al., Paragraphs 0031). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Although Hojby et al. discloses displaying a generated graphical user interface (GUI) data comprising first forecasted headcount data over the forecasting time period (see Fig.4 and related text in Paragraph 0037, chart 410 plots the change in headcount 
	However, Seetharaman et al. discloses displaying, on a dimensional hierarchy axis and a time axis of a planning grid, generated graphical user interface (GUI) data comprising the first forecasted headcount data concurrently with the second forecasted headcount data over the forecasting time period (see Figure 2A and Figure 2B, Entry Level Head Count reflects the first forecasted headcount data; T2 Full Time Head Count reflects the second forecasted headcount data; Examiner notes that forecasted headcount data takes into consideration attrition and hires).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the first forecasted headcount data over the forecasting time period and the second forecasted headcount data over the forecasting time period of the invention of Hojby et al. to further display, on a dimensional hierarchy axis and a time axis of a planning grid, generated graphical user interface (GUI) data comprising the first forecasted headcount data concurrently with the second forecasted headcount data over the forecasting time period of the invention of Seetharaman et al. because doing so would allow the GUI to include a set of grids with indexed information of the total head count and shrinkage rate (see Seetharaman et al., Paragraphs 0040-0041). Further, the claimed invention is merely a combination of old elements, and in 
	Claims 17 and 19 recite materially like elements combined in the same way as Claim 1, and are rejected in view of the same mapped citations to Hojby et al., in view of Seetharaman et al., in further view of Sarawgi et al., as cited in response to those same limitations ordered in the same way as Claim 1. By exception and addition, Hojby et al. discloses a hardware memory storing instructions . . . executed by a processor [to] cause the processor to perform operations as recited in Claim 17 at Fig. 20 and Paragraph 0097.
	Regarding Claim 2 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 1. Hobjy et al. further teaches: wherein the first employee turnover rate, the second employee turnover rate, or both include at least one of an employee resignation rate, an employee termination rate, or an employee retirement rate, wherein the organization includes a business enterprise, and wherein the workforce resource dataset comprises a workforce plan of the business enterprise (Paragraph 0096, Once the predicted voluntary termination rates have been calculated for each team member, risk analysis can be performed on the team. Risk analysis can identify team members from the team that have a predicted voluntary termination rate above a predefined threshold. This can be useful for various analysis. In one embodiment, similarities that exist between the team members can be identified. For example, a job responsibility that is shared amongst the team members can be identified and reported back to the manager. This allows the natural attrition. In another embodiment, risk analysis can help a manager during downsizing by notifying the manager of potential natural attrition so that the manager can reduce the number of employees that need to be terminated; emphases added; natural attrition discloses employee resignation rate; employee termination rate disclosed explicitly;
	Fig. 4: “Schedule Retirement” with value “-143” discloses an employee retirement rate with respect to “headcount” data of the “technology division,” i.e., a business enterprise with employee-based headcounts as a workforce resource dataset).
	Regarding Claim 5 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 1. Hobjy et al. further teaches: wherein the first workforce scenario and the second workforce scenario are each associated with a headcount cost assumption and a headcount turnover assumption, which are applied by the processor to set limits required to be met for each of the first workforce scenario and the second workforce scenario to be designated as viable (see Fig. 4: “Available Budget” value of “$30,957k” with attributed cost calculations for “Max Headcount” at $427,560k and following; Fig. 6 illustrates the “Financial Impact” of a “Hire” for a “Junior Designer” at $100,000”; Fig. 9 illustrates a planned cost of “+$3,501K” for “New Hires” and different costs associated with a “Max Headcount” ($28,861K) and a “Planned Headcount” ($22,205K); Paragraph 0041, Here, warning 435 is presented in chart 430 because the attrition rate of the product department is above a predefined threshold. Warning 435 is configured to warn the manager of the high attrition rate in the product department; Paragraph 0080, In one embodiment, risk analysis engine 1550 can automatically adjust the number of the number of employees returned is above or below a predefined threshold).

    PNG
    media_image2.png
    779
    1298
    media_image2.png
    Greyscale

 	Regarding Claim 6 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 5. Hobjy et al. further teaches: wherein the headcount cost assumption is associated with an existing workforce cost or a new hire cost, and wherein the GUI data includes a comparison of the first forecasted headcount data and the second forecasted headcount data (see Fig. 4: “Available Budget” value of “$30,957k” with attributed cost calculations for “Max Headcount” at $427,560k and following; Fig. 6 illustrates the “Financial Impact” of a “Hire” for a “Junior Designer” at $100,000”; Fig. 9 illustrates a planned cost of “+$3,501K” for “New Hires”; See Figs. 10-11 for concurrent display of different headcount scenarios as cited in response to Claim 1).
	Regarding Claim 7 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 6. Hobjy et al. further teaches: wherein the headcount cost assumption is associated with base pay, bonus, contingent workforce, employment insurance, taxes, health benefits, long term incentive, pay for time not worked, supplemental pay, workforce allocations, or any combination thereof (Fig. 6 illustrates the “Financial Impact” of a “Hire” for a “Junior Designer” at $100,000”, disclosing salary, i.e., base pay with respect to a single headcount, or the one junior designer).
	Regarding Claim 8 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 5. Hobjy et al. further teaches: wherein the headcount cost assumption is associated with a hiring event cost, and wherein the hiring event cost comprises an agency cost, a referral cost, a relocation cost, or any combination thereof (Fig. 11: “Internal Relocation” of “2” personnel (i.e., two headcounts) associated with a cost of “+$18k”).
	Regarding Claim 10 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 1. Hobjy et al. further teaches: wherein the headcount forecasting model for the organization is based at least in part on historical headcounts (Paragraph 0079, In one embodiment, risk analysis engine 1550 (or a separate analytics product) can generate the predicted voluntary termination rate for a team member by searching an employee database for employees who are similar to the team member. The employee database can contain employees that are currently employed and employees that have left voluntarily within a predefined period of time (e.g., one year). The employee database can store Examiner notes that predicting employee voluntary termination as a function of database query and attribute match discloses historical turnover).
	Regarding Claim 11 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 1. Hobjy et al. further teaches: wherein the headcount forecasting model comprises a steady state model, a trailing twelve months model, a year-on- year average model, a seasonal model, a regression model, or a user-input custom model (Paragraph 0081, Analysis can be performed and a predicted voluntary termination rate can be generated. In one example, the predicted voluntary termination rate can be calculated by dividing the number of employees in the sample pool who voluntarily left by the total number of employees in the sample pool. In some embodiments, risk analysis engine 1550 can generate a confidence score on the predicted voluntary termination rate. The confidence score can be based on factors such as the sample size, historical variance (whether the environment has been stable recently. Events such as a financial crisis can skew results), and the number of dimensions selected to conduct the search; emphases added; the divisor operation based upon sample pool, sample size, historical variance, and number of selected dimensions discloses a user-input custom model (i.e., selected dimensions) and seasonal model (i.e., variance)).
Regarding Claim 12 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 1. Hobjy et al. further teaches: The method of claim 1, wherein the GUI comprises a [chart] that includes a plurality of [points], wherein each row . . . in the [chart] corresponds to a particular dimension or dimension level of the workforce resource dataset and wherein each column . . . in the [chart] corresponds to a respective portion of the forecasting time period (Fig. 10: see chart divisible by x- and y-axis, where the rows along the y-axis represent headcount (i.e., dimensions) with respective dimensions levels (e.g., “3000”) and the x-axis has columns (e.g., Q1, Q2, Q3, Q4) representing columns of time periods (fiscal or planning year quarters 1-4)).
	Although Hojby et al. teaches a particular dimension level of the workforce resource dataset (e.g. Technology Division or Product Department), Hojby does not explicitly teach a grid that includes a plurality of cells, wherein each row of cells in the grid corresponds to a particular dimension or dimension level . . . [and] each column of cells in the grid.
	However, Seetharaman et al. teaches a wherein the GUI comprises a grid that includes a plurality of cells, wherein each row of cells in the grid corresponds to a particular dimension or dimension level of the workforce resource dataset, and wherein each column of cells in the grid corresponds to a respective portion of the forecasting time period (see Figure 2A and Figure 2B, Entry Level Head Count reflects the first a set of grids, one for each profile in the purview of the user's contact center(s). A profile is a collection of abstract agents that all share the same set of skills. Profiles are not necessarily unique. Each profile grid includes temporally indexed information on the following statistics: number hired; number in training; number transferred in from other profiles; number transferred out to other profiles; total head count; expected occupancy; and shrinkage rate; Paragraph 0041, The lower pane 208 contains a single grid that summarizes a number of statistics in a temporally indexed fashion. The statistics include total contact volume, total number of hires, total head count, total staff hours, total cost, and total cumulative cost; Examiner interprets the head count of the Entry Level FT and the headcount of the T2 FT as a particular dimension level of the workforce resource dataset).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the first forecasted headcount data over the forecasting time period and the second forecasted headcount data over the forecasting time period of the invention of Hojby et al. to further display, on a dimensional hierarchy axis and a time axis of a planning grid, generated graphical user interface (GUI) data comprising the first forecasted headcount data concurrently with the second forecasted headcount data over the forecasting time period of the invention of Seetharaman et al. because doing so would allow the GUI to include a set of grids with indexed information of the total head count and shrinkage rate (see Seetharaman et al., Paragraphs 0040-0041). Further, the claimed invention is merely a combination of old elements, and in 
Regarding Claim 13 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 12. Hobjy et al. further teaches: wherein the first input includes a workforce resource plan limit for one or more [points] of the [chart], wherein the plan limit comprises a headcount limit or a cost limit [see Figs. 9-11, where a “Max Headcount” teaches a headcount limit; see also Fig. 4, where item 425 (“Available Budget”) of “$30,957K” teaches a cost limit].
	Although Hojby et al. teaches a particular dimension level of the workforce resource dataset (e.g. Technology Division or Product Department), Hojby does not explicitly teach cells nor a grid.
	However, Seetharaman et al. teaches one or more cells of the grid (see mapped teachings to Seetharaman et al. and motivation for combining with Hojby in response to Claim 12, applicable here as there for the same reasons regards the same “cells” element claimed). 
Regarding Claim 14 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 13. Hobjy et al. further teaches: reconciling headcount data associated with a dimension of the workforce dataset, and wherein reconciling the headcount data includes summing headcount values associated with each dimension level of the dimension or adjusting the headcount values of each dimension level of the dimension, wherein a sum of the headcount values matches a headcount value in a top row of a [chart] (see Fig. 11, 
	Although Hojby et al. teaches a particular dimension level of the workforce resource dataset (e.g. adjusting headcount for the Technology Division or the Product Department, see Figure 8 and 9), Hojby does not explicitly teach a cell.
	However, Seetharaman et al. teaches reconciling headcount data associated with a dimension of the workforce resource dataset, and wherein reconciling the headcount data includes summing headcount values associated with each dimension level of the dimension or adjusting the headcount values of each dimension level of the dimension, wherein a sum of the headcount values matches a headcount value in a top row of a cell of the grid (see Figure 2A and Figure 2B, Entry Level Head Count reflects the first forecasted headcount data; T2 Full Time Head Count reflects the second forecasted headcount data; Paragraph 0040, The middle pane 206 contains a set of grids, one for each profile in the purview of the user's contact center(s). A profile is a collection of abstract agents that all share the same set of skills. Profiles are not necessarily unique. Each profile grid includes temporally indexed information on the following statistics: number hired; number in training; number transferred in from other profiles; number transferred out to other profiles; total head count; expected occupancy; The lower pane 208 contains a single grid that summarizes a number of statistics in a temporally indexed fashion. The statistics include total contact volume, total number of hires, total head count, total staff hours, total cost, and total cumulative cost; Examiner notes that the total head count of lower pane 208 is the sum of the Entry Level FT head count and the T2 FT head count).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the first forecasted headcount data over the forecasting time period and the second forecasted headcount data over the forecasting time period of the invention of Hojby et al. to further display, on a dimensional hierarchy axis and a time axis of a planning grid, generated graphical user interface (GUI) data comprising the first forecasted headcount data concurrently with the second forecasted headcount data over the forecasting time period of the invention of Seetharaman et al. because doing so would allow the GUI to include a set of grids with indexed information on the total head count and shrinkage rate (see Seetharaman et al., Paragraphs 0040-0041). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
	Regarding Claim 15 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 1. Hobjy et al. further teaches: wherein determining the first forecasted headcounts data comprises performing a fitting operation (see Fig. 9 disclosing a fit to cost and personnel interface 
	Regarding Claim 16 (Original), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 15. Hobjy et al. further teaches: wherein the fitting operation includes a fit to headcount limit operation, a fit to cost limit operation, or a fit to headcount limit and cost limit operation (see Fig. 9 disclosing a fit to cost and personnel interface where the “Product Department” is subject to a “Maximum addition: 41, with assigned budget: $3,861K”).
	Regarding Claim 18 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. all the limitations in claim 17. Hobjy et al. further teaches: wherein the operations further comprise executing a model-based forecaster to determine the first forecasted headcounts data and the second forecasted headcounts data (Figure 10, Planned Headcount for the Technology Division; Figure 11, Planed Headcount for the Product Department Division).
Regarding Claim 22 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 1. Hobjy et al. further teaches: wherein the dimensional hierarchy axis is a vertical axis of the planning grid and the time axis is a horizontal axis of the planning grid, and wherein a dimension hierarchy comprises a plurality of editable dimension members (see cropped Figure 10, below:

    PNG
    media_image1.png
    608
    1459
    media_image1.png
    Greyscale

Figure 10 teaching a graphical user interface with headcount data; Q1-Q4 on the horizontal axis teaching a time axis in business quarters of a year; 0-2000-2500-3000 teaching a dimensional hierarchy vertical axis with editable headcount dimensions including, e.g., a “max headcount” dimension, a “planned headcount” dimension, and other dimensions as listed in the column to the right of the graph).
Regarding Claim 23 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. discloses all the limitations in claim 1. Hojby et al. further teaches:
designating, within the processor, a portion of the multidimensional dataset for a sub-plan (Figure 8, item 812, Create a Sub-Plan; Paragraph 0061, As shown, form 820 for generating a sub-plan can include a plurality of fields which are used to define the sub-plan. Form 820 can include an adjustments field which allows manager 710 to set the adjustments to the headcount that he would like manager 720 to be responsible for. In one embodiment, adjustments field can be selectable which allows manager 710 to modify the adjustments via touch event 853. Form 820 can also include a budget sub-plan is being created for the product department, then the manager of the product department can be automatically filled as the planner); 
assigning to the sub-plan, by the processor, one or more headcount forecasting models from a plurality of headcount forecasting models (Figure 9, Maximum addition 41; Figure 11, You have 2 pending transfers from Research Dept; Paragraph 0066, In some embodiments, one or more elements within manager view 1100 can be actionable. For example, a touch event triggered on notification 1115 can cause manager view 1100 to be updated to present details on a team which has an incoming pending transfer. Alternatively, a touch event triggered on chart element 1105 in chart 1120 can also cause manager view 1100 to be updated to present details on the team that corresponds with chart element 1105; Paragraph 0087, The upper level manager can create a sub-plan with a planning criteria to expand the department by 50 employees and send the sub-plan to the lower level manager that is managing the department. In essence, the upper level manager has delegated a portion of his responsibility (e.g., to expand the division by 100 employees) to a lower level manager; Paragraph 0081, Analysis can be performed and a predicted voluntary As explained in claim 11, Hojby et al. discloses a plurality of models. The divisor operation based upon sample pool, sample size, historical variance, and number of selected dimensions discloses a user-input custom model (i.e., selected dimensions) and seasonal model (i.e., variance)); 
triggering a notification to a computing device associated with a user that a sub-plan has been delegated to the user, wherein the user may edit aspects of the sub-plan (Paragraph 0088, Once the sub-plan is generated, process 1700 can cascade down the sub-plan to the lower level manager by presenting the sub-plan on a second client device operated by the lower level manager at 1720. The sub-plan can be transmitted to the second client device for presentation on a display of the second client device. In one example, the sub-plan can be presented as a notification in a lower level manager view on the second client device. The lower level manager view can contain a plurality of charts that analyze dimensions of a team managed by the lower level manager. Upon detecting the selection of the notification, operational workforce planning tool 130 can update the lower level manager view to include one or more charts for analyzing a planned criteria of the sub-plan. At 1730, the sub-plan can be the lower level manager will be expected to complete the sub-plan along with the lower level manager's own planning criteria during workforce planning); 
receiving a merge workflow notification that the user has submitted an edited sub-plan (Paragraph 0089, When the lower level manager completes workforce planning, the local workforce plan generated by the lower level manager can be transmitted to operational workforce planning tool 130. Process 1700 can continue with operational workforce planning tool 130 optionally receiving from the second client device a local workforce plan containing one or more planning tasks created by the second manager at 1740. Once the local workforce plan is received, operational workforce planning tool 130 can verify that the planning criteria of the sub-plan (and optionally other planning criteria assigned to the lower level manager) have been completed at 1750. Process flow 1700 can then continue by transmitting a notification to the first client device to notify the first manager of the completion of the local workforce plan at 1760. The notification can be presented on an upper level manager view. Selection of the notification can result in the presentation of the local workforce plan for review. Alternatively, selection of the notification can result in the local workforce plan being applied to a workforce plan of the upper level manager, thus updating the workforce plan of the upper level manager); 
displaying a deviance view of headcounts, costs, and turnover values of the edited sub-plan for evaluation and consolidation with the multidimensional dataset (see Figure 9 below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Deviance view of headcounts)][AltContent: textbox (Deviance view of costs)][AltContent: textbox (Natural attrition is the estimated number of employees who will leave the organization by the end of the quarter.)][AltContent: arrow]
    PNG
    media_image3.png
    848
    1025
    media_image3.png
    Greyscale


Regarding Claim 24 (New), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 19. Hobjy et al. further teaches improving forecasting accuracy by receiving, through a user-operable button on the GUI, defined cost assumptions and plan limits (Paragraph 0043, FIG. 5 illustrates a system for updating a manager view according to one embodiment. System 500 includes manager 110, operational workforce planning tool 130, workforce plan 135, planning tasks list 137, organization data 170, headcount constraints 180, and budget constraints 190. Organization data 170 includes employee data 310, succession plan 320, and manager templates 330. Employee data 310 can include metadata on employees within the organization including employee compensation, Predicting the natural attrition can be useful to manager 110. For example, manager 110 may need to reduce the headcount in a group due to budget or headcount cuts. If manager 110 has a prediction on the natural attrition, manager 110 may not need to terminate any team members since natural attrition may automatically reduce the size of the team. As another example, risk analysis can identify a number of team members within the team that are likely to leave the organization and determine that there is a job responsibility that is shared amongst one or more of the team members. If all the team members were to leave the organization, there would be a shortage of people within the team to perform the job responsibility. As a result, the risk analysis can recommend that manager 110 hire extra team members who can handle the job responsibility).




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable unpatentable over Hojby, et al. (US 2016/0098666 A1), in view of Seetharaman et al. (US 2007/0061183 A1), and in further view of Sarawgi et al. (2006/0085444 A1) and Laffoon, et al. (US 2013/0179244 A1). 
Regarding Claim 20 (Previously Presented), the combination of Hojby et al., Seetharaman et al., and Sarawgi et al. teaches all the limitations in claim 19. Although Hobjy et al. teaches a network that provides two-way data communication between computer system and the local network interface (Paragraph 0099), and Seetharaman et al. teaches multiple client computers, which are coupled to the server through a network (Paragraph 0025), the combination of Hojby et al. and Seetharaman et al. does not specifically teach wherein the first input is received via one or more representational state transfer (REST) application programming interface (API) endpoints.
	However, Laffoon teaches  input is received via one or more representational state transfer (REST) application programming interface (API) endpoints [Fig. 1 and ¶0075: “FIG. 1 illustrates an example of a high level functional description of a system . . . The identity management system 100 may comprise a three-tier system, which may include a data tier 110, an integration/application services tier 120 and a public/web tier 130, such as that shown in FIG. 1 . . . The data tier 110 may comprise one or more of a response center 112, a content management system (CMS) database 10, an online transaction processing (OLTP) database 11 and an online analytics processing (OLAP) database 12.  The integration/application services tier 120 may comprise . . . application programming interfaces (APIs) 6a . . . The public/web tier 130 may comprise one or more of . . . Public API (Web Services) 4 . . . The public API 4 may be representational state transfer (REST)-based API, user-oriented or partner-oriented” (emphases added; Laffoon teaches the interoperability of a REST API with an OLAP database in a combined system, the REST API receiving inputs from the public)].
Both the combination of Hojby/Seetharaman and Laffoon are directed to solving the same problem in a similar field of endeavor, or of establishing principles for optimizing business solutions to hierarchical business processes subject to time and space constraints to attain institutional objectives (Hojby, Abstract, Paragraphs 0027-0028; Seetharaman: Figure 2; Laffoon, Paragraph 0003). Thus, the combination of Hojby/Seetharaman and Laffoon are directed to solving the same problem in a similar field of endeavor and constitute analogous art [see MPEP § 2141.01(a)(I)].
The combination of Hojby/Seetharaman teaches forecasting headcounts according to a managerial hierarchy (Hojby, Figs. 8-10, Paragraphs 0058, 0061-0064; Seetharaman, Figure 2) and interface charts using hierarchical (Hojby, Figs. 4, 6, 8-11; Seetharaman, Figure 2). 
Laffoon improves upon the Hojby/Seetharaman combination by specifically introducing REST APIs into the existing Hojby/Seetharaman computing architecture, the combination of which stops short of such a specific programming embodiment by claiming, more broadly: a network that provides two-way data communication between computer system and the local network interface (Hojby, Paragraph 0099), and multiple client computers, which are coupled to the server through a network (Seetharaman, Paragraph 0025)
Accordingly, It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute Hojby’s specific  “user-oriented or partner-oriented” [Id., ¶0075, Fig. 1, graphic “4” of item 130 and graphic “18” of item 110]. See MPEP § 2141(III)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624